FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RONALD HENDERSON, aka Ronnie                    No. 08-15340
 Henderson,
                                                 D.C. No. CV-07-00101-DAE
               Plaintiff - Appellant,

   v.                                            MEMORANDUM *

 ALEXANDER & BALDWIN, INC., dba
 Hawaiian Commercial & Sugar Company;
 et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Hawaii
                      David A. Ezra, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LBS/Research                       1                                             08-15340
       Ronald Henderson appeals pro se from the district court’s summary

judgment in favor of his former employer in his action alleging race

discrimination, harassment, and retaliation in violation of Title VII. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s grant of

summary judgment, Vasquez v. County of Los Angeles, 349 F.3d 634, 639 (9th Cir.

2003), and we affirm.

       The district court properly granted summary judgment on the discrimination

and retaliation claims because Henderson failed to show that his employer’s

proffered reasons for terminating him were pretextual. See id. at 640-42, 646.

Similarly, the district court properly granted summary judgment on the harassment

claim because Henderson failed to show that he was subjected to conduct severe or

pervasive enough to create a hostile work environment. See id. at 642-44.

       We decline to consider other issues because Henderson did not adequately

argue them in his opening brief. See Miller v. Fairchild Indus., Inc., 797 F.2d 727,

738 (9th Cir. 1986) (“The Court of Appeals will not ordinarily consider matters on

appeal that are not specifically and distinctly argued in appellant’s opening brief.”).

       AFFIRMED.




LBS/Research                     2                                              08-15340